DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claim 5 in the response filed 11/10/21 is acknowledged.
Claims 1-6 are still pending in the application and are examined below.
Response to Arguments
Applicant's arguments filed 11/10/21 have been fully considered but they are not persuasive. Applicant argues on p. 4-5 of Arguments/Remarks that providing the airtight seal of Schleich to the mask of Richardson would probably cause the user to suffocate because Richardson’s device would allow carbon dioxide to build up in the interior of the hood. However, this conclusion is based on various assumptions that are not supported by fact or evidence. Applicant states that this modification “has a probability of suffocating”, and assumes that Richardson’s mask causes a substantial decrease in airflow between the interior of the mask without any support from the Richardson reference. Considering Richardson’s mask is concerned about leakage of contaminated air into the hood (col. 6, lines 42-47), it is obvious that an airtight seal around the neck would be desired; further, the drawstring 60 is described as being “pulled securely around the neck” (col. 6, line 32), which would not be encouraged if Richardson’s hood would cause suffocation if the hood was sealed against the neck, as alleged by Applicant. Applicant further argues on p. 6 that the need for tying a knot in Schleich’s device would place the user in danger if there is a buildup of carbon dioxide in the mask, since the knot would have to be untangled. This is based on the assumption that carbon dioxide would build up in the mask, which is not based on any evidence presented by Richardson. Furthermore, tying a knot cannot be considered hazardous to the user under stressful conditions, considering tying a knot is a task that is well known to the average person. Applicant argues on p. 8-9 that Walz .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson 6,134,716 in view of Schleich US 1,939,188.
Regarding claim 1, Richardson discloses a head encapsulation unit for mitigating contact of an airborne virus or bacteria from contacting eyes, nose, ears, mouth, facial hair and head hair and for mitigating spread of virus by a user when the user is infected and contagious (fig. 2 and col. 2, lines 32-37, the hood can encapsulate the claimed facial features, and it has a filter which would provide some form of a barrier to viruses), the head encapsulation unit comprising: a body 12 defining an interior volume (fig. 2, the interior volume of the hood 12 encapsulating the head), the body 12 including: a bottom portion (annotated fig. A below, the bottom of the hood beneath the filter 18); a transparent front panel 14 having a first cutout (annotated fig. A and col. 5, lines 35-42); and a top portion (annotated fig. A, the upper portion of the hood 12 above filter 18); a filter 18 removably attachable to the first cutout (col. 5, lines 40-42 and 60-65); a seal 60 attached to the bottom portion of the body 12, the seal 60 including: a strap (fig. 2 and col. 6, lines 30-32); a through hole in the bottom portion of the body 12 being sufficiently large so that a head of the user is insertable through the through hole of the bottom portion to wear the head encapsulation unit (fig. 2 and col. 1, lines 7-9, the hood 12 being fittable over a person’s head).

However, Schleich teaches an analogous head encapsulation unit a (fig. 1) comprising a seal q/q1/q1/t including a strap q1; a base q1; and a cushion t (figs. 1-3 and lines 42-79, left band q1 being a strap, right band q1 being a base strap at the base of the helmet, and t being a lining of leather to offer a snug, soft fit, and thus providing cushion); wherein the strap q1 is removably attachable to the base q1 (figs. 2 and 3, the left band and right bands q1/q1 are removably tied to each other), the cushion t forming a complete seal against a neck of the user when the strap q1 is pulled and attached to the base q1 to stop contaminated air from entering the interior volume of the body a (lines 57-79, lining t forms a tight snug fit with folds u to form a gas-proof closure when the bands q1/q1 are drawn together and tied; the gas proof closure can prevent contaminated air from entering the interior of the body of the helmet a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the seal of Richardson with the seal including: a strap; a base; and cushion; wherein the strap is removably attachable to the base, the cushion forming a complete seal against a neck of the user when the strap is pulled and attached to the base to stop contaminated air from entering the interior volume of the body, as taught by Schleich, to offer a snug, comfortable, gas-proof closure around the neck (lines 61-72).

    PNG
    media_image1.png
    745
    641
    media_image1.png
    Greyscale

Claims 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson 6,134,716 in view of Schleich US 1,939,188 further in view of Walz 1,004,507 and Kozawa 5,864,887.
Regarding claim 2, Richardson in view of Schleich discloses the claimed invention as discussed above.
Richardson further discloses the body 12 including a housing 16 and a transparent layer 14 (fig. 2 and col. 5, lines 35-39, the rear section 16 may be opaque and can be considered a housing for the rear part of the head; section 14 is transparent), the body 12 being fabricated from a resilient and flexible material (col. 4, lines 16-18, flexible material; according to resilient means “having resilience; able to spring back to an original form or position after compression, stretching, etc.; flexible”).
Richardson in view of Schleich is silent on the body being resiliently biased to an expanded position and collapsible to a collapsed position.
However, Walz teaches a hood for covering the head (fig. 1) comprising a body 19 that is resiliently biased to an expanded position and collapsible to a collapsed position (fig. 1 and p. 1, lines 60-91, where spirally disposed arms 16 are of a spring nature, thus they would be resiliently biased to the expanded position and thus bias the body/covering 19 to an expanded position; p. 1, lines 96-101, the hood can collapse).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the body of Richardson in view of Schleich to be resiliently biased to an expanded position and collapsible to a collapsed position, as taught by Walz, since an expandable hood would provide more space for the head and increase comfort, and collapsibility would allow the hood to “be folded into comparatively small space for transportation and storing away” (p. 1, lines 28-31).
 Richardson in view of Schleich further in view of Walz is silent on the head encapsulation unit further comprising a strap for holding the housing in the collapsed position, a first end of the strap being attached to a first side of a frame of the body, a second end of the strap being removably attached to a second side of the frame of the body.
However, Kozawa teaches a head encapsulation unit 1 (fig. 3) comprising a strap 8 for holding the housing in a collapsed position (figs. 5-7 and col. 2, lines 11-22, where the housing is considered the rear section of the body 2 (similarly to Richardson’s housing); strap 8 is used to keep the body 2 of the encapsulation unit in the collapsed position as shown in the figures), a first end 11a of the strap 8 being attached to a first side of a frame of the body 2, a second end 11b of the strap 8 being removably attached to a second side of the frame of the body 2 (figs. 6 and 7 and col. 2, lines 18-22, where the ends 11a/b of strap 8 are used to secure the overall frame is “a general structure or system”).
Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to have provided the head encapsulation unit of Richardson in view of Schleich further in view of Walz with a strap for holding the housing in the collapsed position, a first end of the strap being attached to a first side of a frame of the body, a second end of the strap being removably attached to a second side of the frame of the body, as taught by Kozawa, to maintain a collapsed position and prevent the head encapsulation unit from unwantedly expanding.
Regarding claim 5, Richardson in view of Schleich further in view of Walz and Kozawa discloses the claimed invention as discussed above.
 Richardson in view of Schleich is silent on the housing being resiliently biased to the expanded position, wherein at the collapsed position, the head of the user is not disposable in an interior cavity of the housing, and in the expanded position, the head of the user is disposable in the interior cavity of the housing.
However, Walz further teaches the housing being resiliently biased to the expanded position (fig. 1 and p. 1, lines 60-91, where spirally disposed arms 16 are of a spring nature, thus they would be resiliently biased to the expanded position and thus bias the housing/rear section of the covering 19 to an expanded position), wherein at the collapsed position, the head of the user is not disposable in an interior cavity of the housing, and in the expanded position, the head of the user is disposable in the interior cavity of the housing (p. 1, lines 28-35, wherein when folded and stored, the head of the user would not be disposable in the interior cavity of the housing).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the housing of Richardson in view of Schleich further in view of Walz and Kozawa to be resiliently biased to the expanded position, wherein at the collapsed position, the head of the user is not disposable in an interior cavity of the housing, and in the expanded 
Regarding claim 6, Richardson in view of Schleich further in view of Walz and Kozawa discloses the claimed invention as discussed above.
 Richardson in view of Schleich is silent on a wire rod frame resiliently biased so that the housing is in the expanded position, the wire rod being bendable to traverse the housing to the collapsed position.
However, Walz further teaches a wire rod frame 16 resiliently biased so that the housing is in the expanded position, the wire rod 16 being bendable to traverse the housing to the collapsed position (fig. 1 and p. 1, lines 60-91, where spirally disposed arms 16 are of a spring nature, thus they would be resiliently biased to expand the rear section/housing of cover 19, and capable of being bent to fold down with the cover 19 as in p. 1, lines 96-101).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the head encapsulation unit of Richardson in view of Schleich further in view of Walz and Kozawa with a wire rod frame resiliently biased so that the housing is in the expanded position, the wire rod being bendable to traverse the housing to the collapsed position, as taught by Walz, since an expandable hood would provide more space for the head and increase comfort, and collapsibility would allow the hood to “be folded into comparatively small space for transportation and storing away” (p. 1, lines 28-31).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson 6,134,716 in view of Schleich US 1,939,188 further in view of Walz 1,004,507, Kozawa 5,864,887, and McGuiness H1316.
Regarding claim 3, Richardson in view of Schleich further in view of Walz and Kozawa discloses the claimed invention as discussed above.

However, McGuiness teaches a head encapsulation unit 10 also being comprised of a body 13 with an analogous bottom portion that is stretchable (fig. 1 and col. 1, lines 43-47, hood 13 (which includes the bottom portion beneath the filter 23 and tube) can be made of nylon, which is elastic).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the bottom portion of Richardson in view of Schleich further in view of Walz and Kozawa to be stretchable, as taught by McGuiness, to allow better conformity to the body, which may increase comfort.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson 6,134,716 in view of Schleich US 1,939,188 further in view of Morgan et al. 3,958,275.
Regarding claim 4, Richardson in view of Schleich discloses the claimed invention as discussed above.
Richardson in view of Schleich is silent on the cushion being fabricated from silicone, vinyl, neoprene or a closed cell foam.
However, Morgan teaches an analogous cushion 46 for the neck (fig. 2) that is fabricated from silicone, vinyl, neoprene (col. 3, lines 46-48) or a closed cell foam.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the cushion of Richardson in view of Schleich to be fabricated from silicone, vinyl, neoprene or a closed cell foam, as taught by Morgan, to be “water impervious, flexible and stretchable” (col. 3, lines 47-48).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of copending Application No. 16/855,309 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the conflicting claims are the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1 of the instant Application, claim 1 of the conflicting Application ‘309 claims the entirety of the claim (the seal against the user’s neck would stop contaminated air from entering the interior volume of the body).
Regarding claim 2 of the instant Application, claim 2 of the conflicting Application ‘309 claims the entirety of the claim.
Regarding claim 3 of the instant Application, claim 3 of the conflicting Application ‘309 claims the entirety of the claim.
Regarding claim 4 of the instant Application, claim 4 of the conflicting Application ‘309 claims the entirety of the claim.
Regarding claim 6 of the instant Application, claim 6 of the conflicting Application ‘309 claims the entirety of the claim.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/855,309 in view of Walz 1,004,507. 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 5 of the instant Application, claim 5 of the conflicting Application ‘309 further claims the housing being resiliently biased to the expanded position.
The conflicting Application ‘309 is silent on wherein at the collapsed position, the head of the user is not disposable in an interior cavity of the housing, and in the expanded position, the head of the user is disposable in the interior cavity of the housing.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the housing of the conflicting Application ‘309 so that wherein at the collapsed position, the head of the user is not disposable in an interior cavity of the housing, and in the expanded position, the head of the user is disposable in the interior cavity of the housing, as taught by Walz, since the collapsed position of the housing would allow it to be stored away (p. 1, lines 28-35).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dakin US 2,296,338; Hsu et al. US 5,016,625.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHELLE J LEE/            Examiner, Art Unit 3786